                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 THE PROPERTY MANAGEMENT                        )
 CONNECTION, LLC, et al.,                       )
                                                )
             Plaintiffs,                        )
                                                )
 v.                                             ) Case No.: 3:21-cv-00359
                                                ) JUDGE RICHARDSON
 CONSUMER FINANCIAL                             ) MAGISTRATE JUDGE NEWBERN
 PROTECTION BUREAU, et al.,                     )
                                                )
             Defendants.                        )

                       RESPONSE IN OPPOSITION TO PLAINTIFFS’
                        MOTION FOR TEMPORARY INJUNCTION

        The United States of America responds to Plaintiffs’ Motion for Temporary Injunction and

respectfully submits that it should be denied for the following reasons:

        1.      Plaintiffs Seek No Relief Against the United States

        Plaintiffs seek to enjoin the enforcement of the Consumer Financial Protection Bureau’s

(CFPB) Interim Final Rule, 86 Fed. Reg. 21163. (See D.E. 1: Complaint, passim; D.E. 6: Motion

for Temporary Injunction, passim; D.E. 7: Memorandum, passim.) Specifically, the Complaint’s

demand, repeated in both Counts I and II, provides as follows:

        WHEREFORE, Plaintiffs demand declaratory judgment against CFPB setting aside
        and invalidating the CFPB Rule; an injunction prohibiting its enforcement and
        prohibiting the entry, reentry, promulgation, or extension of the CFPB Rule or any
        order like it requiring anyone seeking back rent in a rent or eviction proceeding to
        provide any information about the CDC Order, and any other relief that may be
        appropriate.

(D.E. 1: Complaint at PageID#: 21, 25.)

        As Plaintiffs acknowledge, the CFPB is an executive agency with independent rule making

and enforcement authority. (D.E. 1: Complaint at ¶ 5, PageID#: 3.) Pursuant to federal statute, the




      Case 3:21-cv-00359 Document 18 Filed 05/10/21 Page 1 of 3 PageID #: 134
CFPB is generally represented in federal court by its own attorneys, rather than attorneys from the

Department of Justice. See 12 U.S.C. § 5564. While the Complaint names the United States as a

Defendant, see 5 U.S.C. § 702, and the United States is represented by the Department of Justice,

see 28 U.S.C. § 516, Plaintiffs seek relief exclusively against the CFPB. Relief against the United

States, including any restraining order, has not been requested and should not be granted.

       2.      Injunctive Relief is Not Otherwise Warranted for Reasons Set Forth by the CFPB

       Regardless of the foregoing, the United States agrees with the CFPB that a Temporary

Restraining Order against any Defendant is not warranted and that the Plaintiffs have not carried

their burden to demonstrate entitlement to this extraordinary remedy. Accordingly, the United

States adopts and incorporates the arguments of the CFPB as set forth in its Response in all

respects. (D.E. 17: Response of CFPB.)

                                         CONCLUSION

       Based on the foregoing, the United States submits that the Plaintiffs’ request for a

temporary restraining order should be denied.



                                                     Respectfully submitted,

                                                     MARY JANE STEWART
                                                     Acting United States Attorney
                                                     Middle District of Tennessee

                                                     s/J. Matthew Blackburn
                                                     J. MATTHEW BLACKBURN, BPR#027105
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     110 Ninth Avenue South, Suite A-961
                                                     Nashville, TN37203-3870
                                                     Telephone: (615) 736-5151
                                                     Email: matt.blackburn@usdoj.gov




                                                2

    Case 3:21-cv-00359 Document 18 Filed 05/10/21 Page 2 of 3 PageID #: 135
                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2021, a copy of the foregoing Response was filed
electronically. Notice of this filing will be sent to the following, if registered, by operation of the
Court’s electronic filing system. If not registered, notice was sent by First Class, United States
mail, to:

                                                                  Caleb Kruckenberg
             Benjamin M. Rose
                                                            New Civil Liberties Alliance
              RoseFirm, PLLC
                                                                  1225 19th St. NW
                P O Box 1108
                                                                       Suite 450
            Brentwood, TN 37024
                                                               Washington, DC 20036
           Email: ben@rosefirm.com
                                                         Email: caleb.kruckenberg@ncla.legal

                                                                 Karen S. Bloom
                John Vecchione                                     Kevin Friedl
         New Civil Liberties Alliance                   Consumer Financial Protection Bureau
               1225 19th St. NW                                   1700 G St NW
                   Suite 450                                 Washington D.C. 20552
           Washington, DC 20036                              Karen.bloom@cfpb.gov
       Email: jvecchione@valadlaw.com                         Kevin.friedl@cfpb.gov



                                                        s/J. Matthew Blackburn
                                                       J. MATTHEW BLACKBURN
                                                       Assistant United States Attorney




                                                  3

    Case 3:21-cv-00359 Document 18 Filed 05/10/21 Page 3 of 3 PageID #: 136
